IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


HIGHMARK, INC., AND KEYSTONE             : No. 99 WAL 2017
HEALTH PLAN WEST, INC.,                  :
                                         :
                 Respondents             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
UPMC, UPMC BEDFORD, UPMC EAST,           :
UPMC HORIZON, UPMC MCKEESPORT,           :
UPMC NORTHWEST, UPMC                     :
PASSAVANT, UPMC PRESBYTERIAN-            :
SHADYSIDE, MAGEE WOMENS-                 :
HOSPITAL OF UPMC, HEMATOLOGY             :
ONCOLOGY ASSOCIATION,                    :
ONCOLOGY-HEMATOLOGY                      :
ASSOCIATION, INC., AND SEWICKLEY         :
MEDICAL ONCOLOGY HEMATOLOGY              :
GROUP - UPCI,                            :
                                         :
                 Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.